Citation Nr: 1529991	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for excessive daytime sleepiness, to include narcolepsy, to include as secondary to service-connected sleep apnea.

2.  Entitlement to an initial rating in excess of 10 percent for neuralgia of the fifth trigeminal cranial nerve associated with sinusitis and headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  These matters were previously remanded by the Board in November 2014.

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has excessive daytime sleepiness, specifically narcolepsy, as a result of his service-connected sleep apnea.  Additionally, he asserts that his service-connected neuralgia of the fifth trigeminal cranial nerve associated with sinusitis and headaches is more severe than the current 10 percent disability rating reflects.  In November 2014, the Board remanded these matters in order to obtain medical records and updated VA examinations.  

Primarily, the Board notes that the Veteran submitted medical records and a narrative argument after the Appeals Management Center readjudicated his claims in a March 2015 Supplemental Statement of the Case.  Any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. 
§ 20.1304 (c) (2014); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  But see Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (amending 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration).  Here, the Veteran's representative explicitly declined to waive AOJ review of the new evidence.  As such, the matters must be remanded for re-adjudication.

Additionally, the November 2014 remand specified that, if available, records of a Multiple Sleep Latency Test (MSLT) conducted in June 2001 must be added to the record.  If an MSLT had not been conducted in June 2001, one was to have been scheduled before the case was returned to the Board.  No records of an MSLT have been added to the record, and one was not conducted upon remand.  The Board notes that a February 2015 VA examiner indicated that an MSLT had been conducted on December 7, 2012, but, upon review, the records show that only an Overnight Polysomnography test was conducted on that date.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id. Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication. 




Additionally, as the February 2015 VA examiner relied upon incorrect information in formulating the opinion that the Veteran did not have narcolepsy, an addendum opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Multiple Sleep Latency Test.  If one cannot be scheduled, the reason why must be detailed in the claims file and provided to the Veteran and his representative.  Following the test, forward the Veteran's claims file to the February 2015 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion.  If necessary, schedule the Veteran for another examination.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, records of all sleep studies conducted, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current excessive daytime sleepiness disorder, to include narcolepsy, was caused or aggravated by the Veteran's service-connected sleep apnea.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2.  Undertake any other indicated development.

3.  The Veteran must be advised of the importance of reporting to any scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable. 

4.  Thereafter, re-adjudicate the claims of entitlement to service connection for excessive daytime sleepiness, to include narcolepsy, to include as secondary to sleep apnea, and entitlement to an initial disability rating in excess of 10 percent for neuralgia of the fifth trigeminal cranial nerve associated with sinusitis and headaches.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




